The court erred in exercising its discretion in granting the motion for a severance. No prejudice to a substantial right of *802any party was demonstrated requiring a severance. The circumstances of this case are of the type that are suited for resolution in a single trial, as separate trials with different juries present the likely possibility of inconsistent verdicts (see, Philippson v Hexalon Real Estate, 111 AD2d 126, 127; Okin v White Plains Hosp., 97 AD2d 399). Moreover, the factual and legal questions involved in the causes of action against the defendants are sufficiently related so that the interests of justice and judicial economy call for a single trial (see, Shanley v Callanan Indus., 54 NY2d 52).
In addition, we note that the trial court is free, if in its discretion it sees fit to do so, to conduct a modified bifurcated trial before a single jury, as proposed by the plaintiffs in their alternative argument. Eiber, J. P., Rosenblatt, O’Brien and Ritter, JJ., concur.